Name: Council Regulation (EEC) No 1969/80 of 22 July 1980 amending Regulation (EEC) No 1674/72 laying down general rules for granting and financing aid for seed
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural policy;  means of agricultural production;  plant product
 Date Published: nan

 26. 7. 80No L 192/4 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1969/80 of 22 July 1980 amending Regulation (EEC) No 1674/72 laying down general rules for granting and financing aid for seed HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1674/72 is hereby amended as follows : 1 . The first indent of Article 1 ( 1 ) shall be amended to read as follows : '  as defined in Council Directive 66/401 /EEC of 14 June 1966 on the marketing of fodder plant seed ('), and by Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (2), and by Council Direc ­ tive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (3), account being taken of the amendments to those Directives,'. 2. The following footnote shall be added : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organiza ­ tion of the market in seeds ( l ), as last amended by Regulation (EEC) No 2878/79 (2), and in particular Article 3 (4) thereof , Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2878/79 brought rice for sowing within the scope of the common organiza ­ tion of the market in seeds ; whereas rice for sowing is referred to in the Annex to Regulation (EEC) No 23 58/71 among the products for which production aid may be granted ; Whereas Regulation (EEC) No 1674/72 (3), as last amended by Regulation (EEC) No 11 19/74 (4), states that the granting of the aforementioned aid shall be subject inter alia to the condition that the seeds in question satisfy the definitions laid down by the Direc ­ tives concerning their marketing ; whereas reference should therefore be made, for the purpose of defining rice seed, to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (5), as last amended by Directive 79/692/EEC (6), and Regulation (EEC) No 1674/72 should be amended accordingly, '(5 ) OJ No 125, 11 . 7. 1966, p. 2309/66.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 July 1980 . For the Council The President C. NEY (') OJ No L 246, 5. 11 . 1971 , p. 1 . O OJ No L 325, 21 . 12. 1979, p. 1 . P) OJ No L 177, 4. 8. 1972, p. 1 . (*) OJ No L 128, 10. 5. 1974, p. 3. (5) OJ No 125, 11 . 7. 1966, p. 2309/66. (&lt; ¢) OJ No L 205, 13. 8 . 1979, p. 1 .